--------------------------------------------------------------------------------





	NUMBER 13-14-00344-CR

	COURT OF APPEALS

	THIRTEENTH DISTRICT OF TEXAS

	CORPUS CHRISTI - EDINBURG
                                                
914400000
                             IN RE JERRY HARTFIELD

914400000

	On Petition for Writ of Prohibition
                          Motion for Emergency Stay.

914400000

	ORDER
	
	Before Justices Rodriguez, Garza, and Benavides	
                               Order Per Curiam


	Relator, Jerry Hartfield, has filed a petition for writ of prohibition and motion for emergency stay in the above cause.  On June 20, 2013, Hartfield filed his application for pretrial habeas relief.  The trial court denied Hartfield's application on April 17, 2014.  Hartfield appealed that determination to this Court and now contends that he is entitled to a stay of a jury trial set for September 22, 2014, pending the results of that appeal.
	Hartfield filed a "Motion for Leave to File Petition for Writ of Prohibition and Motion for Emergency Stay" along with the petition and motion.  The Texas Rules of Appellate Procedure no longer require the relator to file a motion for leave in original proceedings.  See generally Tex. R. App. P. 52 & cmt.; see also In re Villa of Harlingen, No. 13-12-00570-CV, 2012 Tex. App. LEXIS 9503, at 4 n.2 (Tex. App. -- Corpus Christi Nov. 2, 2012, orig. proceeding) (mem. op.).  Accordingly, Hartfield's motion for leave to file the petition for writ of prohibition and motion for emergency stay is dismissed as moot.  
	Hartfield filed a Motion for Emergency Stay within the petition.  The Court, having examined and fully considered Hartfield's motion for emergency stay, is of the opinion that said motion should be granted.  The motion for emergency stay is hereby GRANTED, and the underlying trial court proceedings are ordered STAYED pending further order of this Court, or until the case is finally decided.  See Tex. R. App. P. 52.10(b) ("Unless vacated or modified, an order granting temporary relief is effective until the case is finally decided."). 
The Court requests that the real party in interest, the State of Texas, acting by and through the Matagorda County District Attorney, file a response to the petition for writ of prohibition on or before the expiration of ten days from the date of this order.  See id. R. 52.2, 52.4, 52.8.
IT IS SO ORDERED.	
								PER CURIAM
Do not publish.  
Tex. R. App. P. 47.2(b).

Delivered and filed the 
25th day of June, 2014.